Title: To James Madison from James Mease, 14 October 1814
From: Mease, James
To: Madison, James


        
          Sir
          Philadelphia Oct: 14th. 1814.
        
        In common with every true friend to his Country, and the friends to the struggle now making for our rights, I have seen the great want of funds by Government, with great regret, and have been seriously led to the consideration of the means most likely to obtain them. I now submit Some views on the subject to your perusal, and beg that they may be received as an humble offering at the shrine of patriotism.
        I have spoken on no topic, in a positive manner, except those on which I am backed by the experience of past events, and the judgment of practical men, whom I have consulted on the points alluded to. In prooff of Some positions advanced respecting the bank, and some articles of revenue, I could have adduced several arguments, but I preferred brevity, and besides I took it for granted that the various important points connected with those Subjects, will have the most serious attention given to them, and that information will be sollicited, where required, from the most instructive Sources.
        I beg leave to make a few remarks upon an increase of interest on Treasury notes, as suggested by the late Secry of the Treasury.
        It is much to be doubted whether an increase of interest on those notes will have the effect of adding to the public confidence in them. In the instance of loans among Citizens, the objects attended to are Security for the capital loaned, and confidence that the interest will be punctually paid. On Some occasions the certainty that the Capital will not be speedily reimbursed, is a great inducement to loan, and hence not long Since, a very large sum was loaned to Philada, by a Citizen at 5 perCt. when Six or Seven might have been obtained by private loans on mortgage, or unexceptionable notes. Other inducements more powerful than increase of interest may be offered to give Currency to Treasury notes.
        1—To receive them for Stamps, duties, & taxes, and to make them a legal tender for debts, so far as to cause a Stay of legal process where they are tendered by a debtor and refused by a Creditor, during the war, and for one Year after.
        2d. To insure the payment of interest on them, at the National Bank, or its offices in the different States; the notes of which will be received with universal confidence.
        It would not be advisable to make any Treasury notes for a Smaller sum than twenty dollars.
        I am sorry to be obliged to state the fact of the very great scarcity of money in Holland, but I do so, because it may be reasonably calculated that a part of the loan authorised to be raised in Europe would be taken up there. The fact is derived from an agent for Several Dutch houses, who

when he lately received a large Sum for interest of Bank Stock, declared his intention of remitting the whole sum, as the interest for money in Holland was 8 per Cent by his last advices.
        It will give me great pleasure to learn that my well meant labours to relieve the public necessities have been favourably receivd and at all times to assure you how much I am Sir your obliged Servt.
        
          James Mease
        
      